PARKER, Judge.
Appellant’s counsel states that he has carefully reviewed the record, but has been unable to find any prejudicial error therein. We have also examined the record and find no prejudicial error.
Defendant and his counsel signed a written waiver of indictment as G.S. 15-140.1 requires for trial upon an information. The information charged that defendant stole 34 men’s suits *441of a value of $2,285.75 from Ketteridge Suit Market by breaking and entering. The State presented plenary evidence to support the charge. Police officers found defendant with the stolen suits at 3:00 a.m. in a station wagon parked near the side entrance to the premises which had been broken into and from which the suits had been removed without authority from the owner. Defendant testified, but apparently the jury did not accept his explanation.
In the trial and judgment appealed from we find
No error.
Chief Judge Mallard and Judge Vaughn concur.